PER CURIAM:
Arthur Alan Outlaw appeals the district court’s order reducing his sentence under 18 U.S.C. § 3582(c)(2) (2006). Outlaw claims that the district court erred in its reduction calculation and in denying him a hearing. We find no such error. Accordingly, we affirm the district court’s order. United States v. Outlaw, No. 4:00-cr-70114-JLK-l (W.D.Va. Sept. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.